Citation Nr: 1733284	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-12 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative joint disease (DJD).

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for status post cyst removal left auricular region scar (claimed as residuals of left ear surgery).  


REPRESENTATION

Veteran represented by:	Jan Dils, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran appeared with his representative for a Travel Board hearing before the undersigned.  A transcript of the proceeding has been associated with the record.  

These matters were, in pertinent part, remanded by the Board in April 2015 for additional development.  The matters have been returned to the Board for appellate consideration.  

The issues of entitlement to service connection for a back disability and an eye disability, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his left scar disability is a result of or otherwise etiologically related to service.




CONCLUSION OF LAW

The criteria for service connection for post-operative left ear scar have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection for a post-operative left ear scar disability.  This award represents a full grant of the issue on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).




	Factual Background

In May 2011, the National Personnel Records Center (NPRC) indicated that "all available" service treatment records (STRs) have been mailed to the VA.  Unfortunately, the available records appear limited to the Veteran's February 1982 enlistment examination.  

VA medical treatment records dated in September 2009 reflect a history of "cyst removal from back of [left] ear while in [the] military - 1985."  

As mentioned, the Veteran testified at a travel board hearing in January 2014.  At that time, the Veteran reported, in pertinent part, that he developed "something on the back of [his] ear . . . [and decided to go] to sick call [for treatment]."  Subsequently, the Veteran was sent to Camp Lejeune for removal of a cyst from the back of his ear, and that he still has a scar.  The Veteran further indicated that the scar is painful "at times," but especially when it is touched.  Specifically, the Veteran indicated that the scar is "more bothersome with [his] glasses than without, because [he] has to watch how [he] turn[s] the arm of the glasses because [the scar] is right where most people [usually] keep . . . their glasses."  The Veteran denied any other residual problems from his surgery.

Report of the April 2017 VA ear examination reflects a history of surgical treatment to remove a cyst from the Veteran's left post auricular region.  The examiner also indicated that there were no residuals as a result of the surgery.  Notwithstanding, the examiner noted the presence of a scar related to the removal of the Veteran's cyst measured at 2 centimeters (cm) in length and 0.1 cm in width that was neither unstable nor painful.  The examiner opined that "the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in service injury, event, or illness."  In doing so, the examiner noted the absence of STRs or "any records out of service of ear complaints."  

	Analysis

Initially, the Board recognizes that, in light of the missing STRs, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  The Board's analysis of the Veteran's claim has been undertaken with the heightened duty in mind.

The record in this case is clear as to whether the Veteran has a post-operative left auricular region scar.  Indeed, medical treatment records and the April 2017 VA examination confirm the presence of a scar as a result of left ear surgery to remove a cyst; thus, the first element of service connection, the existence of a current disability, is satisfied.  

Concerning an in-service event, illness, or injury, the Veteran has consistently reported that he developed "something on the back of [his] ear . . . [and decided to go] to sick call [for treatment]," at which time he was sent to Camp Lejeune where we underwent surgery to remove a cyst.  This lay evidence is echoed by post-service VA treatment records dated in September 2009 reflecting a history of "cyst removal from back of [left] ear while in [the] military - 1985."  The Board finds the lay evidence of record to be competent and credible.  In addition, the presence of a scar as noted in the April 2017 VA examination further strengthens the Veteran's lay statements.  Thus, the Board finds the record demonstrates, at a minimum, some in-service event, i.e., surgery, pertaining to the Veteran's claimed disability for purposes of service connection.

With respect to the remaining nexus element, the Board notes that the April 2017 VA examiner noted a history of surgical treatment to remove a cysts from the Veteran's left post auricular region and the presence of a resulting scar, which the Veteran has consistently held occurred in service.  Although the examiner provided a negative nexus opinion, the Board notes that considering the document as a whole, it is clear the examiners opinion was limited to residual diseases and/or illnesses, rather than the scar.  In that regard, the Board notes that the examiner indicated that there were no residuals as a result of the surgery; however, also noted the surgical history and presence of a scar.  Moreover, he provided measurements of the scar.  Thus, the examiners findings, in conjunction with the Veteran's lay statements regarding onset and symptomatology, are sufficient to establish the requisite nexus.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's post-operative left auricular region scar was incurred in or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for post-operative left auricular region scar is warranted.

ORDER

Entitlement to service connection for post-operative left ear scar is granted.


REMAND

Regrettably, a remand is necessary prior to adjudication of the Veteran's claims for entitlement to service connection for a back disability and an eye disability.  

With respect to the Veteran's claimed back disability, the Board notes that at his January 2014 hearing, the Veteran identified receiving treatment for his back Robinwood Medical Center in Hagerstown, Maryland, after his separation from service, i.e., beginning in the 1990s.  The Veteran also identified receiving treatment from Braxton County Memorial Hospital, in Sutton, West Virginia, since 2005.  VA medical treatment records dated in February 2011 further reference Veteran's treatment at "Braxton CBOC."  Unfortunately, these records are not associated with claims file.  

It is not clear whether the records would change the examiner's opinion; however, it is obvious that the examiner did not have the opportunity to consider the treatment records with respect to the Veteran's continuity of symptoms since service.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.  Moreover, the Board notes that the April 2017 VA medical opinion is also inadequate to the extent that it did not provide a rationale for its conclusions and findings.  Specifically, the examiner simply list dates and findings without explaining the significance of it, which would require the Board to make assumptions and draw inferences as to the examiners reasoning.

Next, the Board turns to the Veteran's claim of entitlement to service connection for an eye disability.  At the January 2014 hearing, the Veteran indicated he was told he may have scratched his retina after his in-service incident at the eye examination he had "back in March . . . at the VA."  The Veteran indicated he doesn't know "whether [VA] have that [record] or not."  In that regard, the Board notes that the most recent VA treatment records associated with the record, other than the VA examinations, is from March 2011.  In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record pertaining to his claimed disability, and the Board must therefore remand for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Make an additional effort to obtain the Veteran's STRs from the appropriate source(s).  If STRs are unavailable, issue a formal finding of unavailability and notify the Veteran and his representative.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Take all necessary steps to obtain records of the treatment the Veteran identified as receiving at Robinwood Medical Center, between the mid-1990s and 2005.  

3.  Take all necessary steps to obtain records of the treatment the Veteran identified as receiving at Braxton County Memorial Hospital, between 2005 and 2017.

4.  Obtain all outstanding treatment records from VA treatment facilities.  

5.  Thereafter, arrange for the examiner who conducted the April 2017 VA back examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed back disability, to include DJD.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed back disability is caused by or a result of service.

Any opinion should reflect consideration of the Veteran's lay statements regarding continuity of symptomatology since service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Arrange for the examiner who conducted the April 2017 VA eye examination, if available, to prepare an addendum opinion, and if necessary, conduct a new examination of the Veteran, with respect to the nature and etiology of any claimed eye disability, to include MGD and Chalazions.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified eye disability is caused by or a result of service.

The examiner must provide a rationale for all opinions provided, including why a particular finding may or may not be related to service.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


